Citation Nr: 0715723	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-41 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for asthma, to include 
as secondary to service connected reflux esophagitis.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD) and major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from July 1980 
to November 1980; he had active duty from 1989 to January 
1993.  The veteran also had additional service in the Army 
Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2004, a 
statement of the case was issued in November 2004, and a 
substantive appeal was received in May 2005.  The veteran 
requested a Board hearing; however, he subsequently withdrew 
that request by way of a February 2005 memorandum.

The issues of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, and 
entitlement to service connection for asthma, to include as 
secondary to reflux esophagitis, are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  A March 2001 rating decision denied service connection 
for asthma; a timely notice of disagreement was not received.   

2.  Certain evidence received since the March 2001 rating 
decision raises a reasonable possibility of substantiating 
the veteran's claim of service connection for asthma.  


CONCLUSIONS OF LAW

1.  The March 2001 rating decision that denied the veteran's 
claim for service connection for asthma is final.  38 
U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the 
March 2001 rating decision, and the veteran's claim of 
service connection for asthma has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Asthma

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  A March 2001 rating decision denied service 
connection for asthma.  However, the veteran did not initiate 
an appeal by filing a timely notice of disagreement, and the 
March 2001 decision therefore became final.  38 C.F.R. 
§ 7105(c).  A claim which is the subject of a prior final 
determination may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in February 2004); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

If VA determines that the evidence is new and material, the 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
The Board notes here that although the June 2004 rating 
decision initially denied the veteran's request to reopen his 
claim, it appears from the November 2004 statement of the 
case that the RO subsequently reopened the claim but then 
denied the claim under a merits analysis.  However, although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

When the claim for service connection for asthma was denied 
in March 2001, the evidence consisted of the veteran's 
service medical records (that show upper respiratory 
infections in December 1994 and a diagnosis of asthma in 
September 1996); outpatient treatment records dated October 
1999; and a December 2000 VA examination that appears to have 
been limited to the gastroenterological findings.  The RO 
denied the claim on the basis that there was no medical 
opinion linking the veteran's asthma to his reflux 
esophagitis.  
  
The evidence received since the March 2001 denial includes 
additional outpatient treatment reports, and a May 2005 
correspondence from his spouse that states that the veteran 
was treated by a VA examiner who specifically told the 
veteran that his asthma was secondary to reflux, and that 
treating his reflux would help control his asthma.  She also 
stated that she has personally observed that when the 
veteran's reflux is under control, so is his asthma; and that 
when he runs out of reflux pills, his asthma symptoms 
increase.  

The Board notes that the veteran's spouse is not competent to 
render a medical diagnosis or an opinion regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, she is competent to report her observations, and her 
written testimony nonetheless relates to an unestablished 
fact necessary to substantiate the claim; it is neither 
cumulative nor redundant.  In conjunction with the evidence 
previously assembled, her statements raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for service connection for asthma is reopened. 

The Board need not address the question of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) at this 
time since it is anticipated that any deficiencies will be 
remedied by actions directed by the Board in the remand 
section of this decision.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for asthma.  The appeal 
is granted to this extent, subject to the provisions set 
forth in the following remand section of this decision. 




REMAND

In view of the reopening of the veteran's asthma claim, the 
Board believes that a VA examination with medical opinion is 
appropriate to comply with 38 C.F.R. § 3.159(c)(4).

With regard to the psychiatric disability issue, the veteran 
filed his claim based on his contention that he has PTSD as a 
result of a sexual assault during his period of service from 
July 1980 to November 1980.  Throughout the appeal, the RO 
has developed and addressed the veteran's PTSD claim.  
However, in a May 2005 statement, the veteran indicated that 
he wished to amend his claim to include major depression.  
The Board notes that medical records also variously refer to 
bipolar disorder and anxiety.  Under the circumstances, the 
Board believes that the veteran's claim should be viewed 
broadly as a claim of service connection for an acquired 
psychiatric disability.  Such claim will include 
consideration of PTSD as well as any other current acquired 
psychiatric disorder(s).  

It does not appear that the claim of service connection for 
major depression (or any other current acquired disorders 
other than PTSD) has been considered by the RO.  The Board 
believes that the newly raised claim can be viewed as 
intertwined with the PTSD issue and that further action by 
the RO is necessary before the Board undertakes appellate 
review. 

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be afforded an 
appropriate VA examination for the 
purpose of determining the nature and 
etiology of the veteran's claimed 
respiratory disorder (to include asthma).  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All chronic 
respiratory disorders found to be present 
on examination should be clearly 
reported.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should respond to the following:

     a)  As to any current chronic 
respiratory disorder, was such disorder 
manifested during the veteran's active 
duty service?  

     b)  As to any current chronic 
respiratory disorder, is it at least as 
likely as not that such disorder is 
proximately due to or caused by, or 
aggravated by, the veteran's service 
connected reflux esophagitis.  

3.  The veteran should also be afforded a 
VA psychiatric examination for the 
purpose of determining the nature and 
etiology of any current acquired 
psychiatric disorder, to include PTSD and 
major depression.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  If deemed appropriate 
psychological testing should be 
conducted.  All acquired psychiatric 
disorders found on examination should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records and service 
personnel records), the examiner should 
respond to the following:

     a)  Is there evidence of behavioral 
changes following the claimed 1980 sexual 
assault to suggest that it is at least as 
likely as not (a 50% or higher degree of 
probability) that the claimed sexual 
assault occurred?  

     b)  If so, is it at least as likely 
as not (a 50% or higher degree of 
probability) that any current acquired 
disorder is causally related to such 
sexual assault?

     c)  It is at least as likely as not 
(a 50% or higher degree of probability) 
that any current acquired psychiatric 
disorder (to include PTSD and/or major 
depression if diagnosed) was manifested 
during service or are otherwise related 
to service?

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted under a merits analysis for 
asthma on either a direct or secondary 
basis.  The RO's review should include 
consideration of the presumption of 
soundness as may be applicable based on 
evidence of record.  The RO should also 
determine if service connection is 
warranted for an acquired psychiatric 
disability, to include PTSD and/or major 
depression.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN. S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


